DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-11 are pending and are examined below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dunaway (US 2018/0344368).
Regarding Claim 1, Dunaway discloses a spine fixing device (abstract discloses the device as a cervical plate which is a spine fixing device) having an anti-screw separation function (abstract), which comprises a fixing plate (Figure 6, 600) having 5a plurality of coupling holes (holes receiving screws 802 in Figure 8A), and screws (802) fastened in the coupling holes and fixing the fixing plate to the spine, where fixing holes (holes receiving wing covers 
Regarding Claim 2, Dunaway discloses the wing cover (700) with 15a body (706) being is inserted and fixed in the fixing hole of the fixing plate and wings (702) formed on the body and horizontally extending to cover the head of the screw (as seen in Figure 8B).  
Regarding Claim 5, Dunaway discloses a 5supporting portion (portion of body 706 that is at the upper end of the body from which bump 704 projects) having an outer diameter larger than an inner diameter of the fixing hole (as seen in Figure 7) of the fixing plate that is formed at an upper end of the body (as seen in Figure 7).  
Regarding Claim 6, Dunaway discloses a bump (Figure 7, 704)10 formed at a side of the supporting portion to be locked to the fixing plate, thereby preventing unexpected rotation of the wing cover (as described in [0055]).  
Regarding Claim 7, Dunaway discloses 15fastening formed inside the body so that the wing cover is easily fastened to the fixing plate portions (indentations in the inside of the body as seen in Figure 7 which would accept a driver bit for fastening).  
Regarding Claim 8, Dunaway discloses a tapered portion formed at an end portion of the wing (as seen in Figure 7, wings 702 taper and narrow from the center to the end of the wings).  
Regarding Claim 9, Dunaway discloses that the wings are formed in pair with a predetermined angle from the body to cover simultaneously a pair of screws (as seen in Figure 8B).  
Regarding Claim 2510, Dunaway discloses guide 21portions (counter bore 614 as seen in Figure 6) for accommodating and fixing the wing covers that are formed on the fixing plate 
Regarding Claim 511, Dunaway discloses bump grooves (624) in which the bumps for preventing unexpected rotation of the wing covers are formed at sides of the guide portions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dunaway.
	Regarding Claim 3, Dunaway discloses the spine fixing device of Claim 1 as described above, but does not disclose a locking step formed at a lower end of the body so that the body is not separated upward after being inserted in the fixing hole of the fixing plate in the embodiment of Figures 6-8B. Dunaway does disclose a locking step in the embodiment of Figures 1-4.  In Figure 3 of Dunaway an optional end cap (Figure 3, 312) is part of the body at the lower end and includes a locking step (bottom edge/ridge of 312). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the optional end cap with locking step of the first embodiment of Dunaway with the second embodiment of Dunaway in order to provide an alternative method of permanent or semi-permanent attachment between the lock and the bone plate as is taught by Dunaway ([0047]).
Regarding Claim 20254, Dunaway discloses the spine fixing device of Claim 4 but does not disclose one or 20more cut portions vertically formed on the body so that an outer diameter of the body is elastically changed in the embodiment of Figures 6-8B.  Dunaway does disclose one or more cut portions (Figure 2, 208) on the locking ring (200 in Figure 2) of the embodiment of Figures 1-4 which when attached to the connecting shaft (308) can be taken as the body (as seen in Figure 4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the vertical cut portions of the body (elements 2 and 3 taken together) of the embodiment of Figures 1-4 with the embodiment of Figure 6-8B in order to provide an elastic stiffness in the body ([0046]) which would ease in the insertion of the fixing device in the fixing holes. 
Please note:  Dunaway additionally discloses “different arrangements of the components depicted in the drawings” and teaches that the embodiments presented are illustrative not restrictive ([0081]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774